Dear Ms. Smith:
This office is in receipt of your opinion request in which you ask if you may hold the elected office of justice of the peace while serving as a part-time examiner for the Louisiana State Board of Cosmetology Examiners.
Louisiana's dual office holding provisions are found in R.S.42:62, et seq.  Applicable definitions are provided in LSA-R.S.42:62, which states in part:
*          *          *
           (6) The executive branch of state government includes the following named officers and all other officers, agents, employees, or other persons holding or exercising an employment with them, namely, . . . The executive branch shall also include the officers, members, agents, and employees of any department, office, agency, instrumentality, board, commission, or other entity created by the constitution or by law whose functions are not primarily legislative, judicial, or local in nature or operation.
           (8) The judicial branch of state government includes all judges, employees, and agents of the supreme court, the judicial administrator, courts of appeal, district courts, including the civil and criminal district courts of Orleans parish, parish courts, city courts, juvenile and family courts, and any other judicial offices and instrumentalities of the state, but does not include judges or employees of courts not enumerated in this Paragraph.
           (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
The office of justice of the peace is a separate political subdivision in accordance with the above definition.  The office of examiner for the Louisiana State Board of Cosmetology Examiners is considered part of the executive branch of state government within the above definition.
While holding these two (2) offices does not violate the dual office holding provisions, it does violate Louisiana Constitution Article 2 § 2, which states as follows:
 § 2.  Limitations on Each Branch
           Section 2.  Except as otherwise provided by this constitution, no one of these branches, nor any person holding office in one of them, shall exercise power belongs to either of the others.
A justice of the peace exercising power as a part-time examiner for the Louisiana State Board of Cosmetology Examiners in the executive branch would violate the above constitutional article. Thus, you may not hold both of these positions.
We hope this opinion sufficiently addresses your concerns.  If our office may be of further assistance to you, please do not hesitate to contact us.
Yours very truly,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        By: J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb
Date Received:
Date Released: